                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MANI KESHTGARPOUR,

      Plaintiff,                                   Case No. 17-cv-12917
                                                   Hon. Matthew F. Leitman
v.

HENRY FORD HEALTH SYSTEM, et al.,

     Defendants.
_________________________________/

 ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION
 OF THE COURT’S ORDER DENYING PLAINTIFF’S FIRST MOTION
             FOR RECONSIDERATION (ECF #30)

      By order dated September 11, 2018, this Court dismissed Plaintiff Mani

Keshtgarpour, M.D.’s Complaint on the ground that his claims were barred by the

applicable statutes of limitations (the “Dismissal Order”). (See Dismissal Order,

ECF #22.) Keshtgarpour thereafter moved for reconsideration of the Dismissal

Order (see First Mot. for Reconsideration, ECF #29), and the Court denied relief in

a written order dated November 30, 2018. (See Order Denying Mot. for

Reconsideration, ECF #30.) On December 13, 2018, Keshtgarpour filed a motion

for reconsideration of the Court’s November 30 order denying his first motion for

reconsideration. (See Second Mot. for Reconsideration, ECF #31.) Keshtgarpour’s

second motion for reconsideration is DENIED.



                                        1
      Motions for reconsideration in this Court are governed by Local Rule 7.1(h).

Under that rule, “[a] motion for rehearing or reconsideration must be filed within 14

days after entry of the judgment or order.” E.D. Mich. Local Rule 7.1(h)(1). In

addition:

             Generally, and without restricting the Court’s discretion,
             the Court will not grant motions for rehearing or
             reconsideration that merely present the same issues ruled
             upon by the Court, either expressly or by reasonable
             implication. The movant must not only demonstrate a
             palpable defect by which the Court and the parties and
             other persons entitled to be heard on the motion have been
             misled but also show that correcting the defect will result
             in a different disposition of the case.

E.D. Mich. Local Rule 7.1(h)(3).

      The Court has carefully reviewed Keshtgarpour’s second motion for

reconsideration and concludes that he is not entitled to relief. None of the arguments

raised in the motion persuade the Court that it palpably erred when it denied

Keshtgarpour’s first motion for reconsideration. Nor has Keshtgarpour shown that

even if such a defect existed, it would have resulted in a different disposition of the

case. Accordingly, Keshtgarpour has not established an entitlement to relief under

Local Rule 7.1(h). IT IS THEREFORE ORDERED that Keshtgarpour’s second

motion for reconsideration (ECF #30) is DENIED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: December 17, 2018                UNITED STATES DISTRICT JUDGE

                                          2
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 17, 2018, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
